Citation Nr: 1603824	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  06-28 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for a right hand scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service in the United States Coast Guard from September 2001 to May 2002, from February 2003 to September 2003, and from February 2004 to October 2004, with reserve service in the Coast Guard beginning in July 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in May 2015.  A transcript of that hearing has been associated with the claims file. 

The Board acknowledges that the issues of entitlement to service connection for post-operative residuals of a hysterectomy and of entitlement to an initial compensable rating for bilateral hearing loss disability are currently pending on appeal under the above noted docket number.  However, those issues were the subject of an August 2013 Board hearing before another Veterans Law Judge and were subsequently remanded for additional development by that Veterans Law Judge in August 2014.  A review of the record shows that the development directed in the August 2014 remand is still in the process of being completed.  Therefore, a decision on those issues will not be rendered at this time. 


REMAND

The Board finds that additional development is required before the claim on appeal is decided. 

At her May 2015 Board hearing, the Veteran reported that her right hand scar was painful and itchy, and that the skin was tight.  She also reported that she experienced limitation of right hand and wrist function, in that she had trouble gripping and lifting things as a result of her right hand scar.  She indicated that the symptoms had increased in severity over time.   A review of the record shows that the Veteran was last provided  a VA scar examination in January 2010.  As the Veteran has reported that the symptoms resulting from her right hand scar have increased in severity since that time, the Board finds that she should be provided a current VA examination to determine the current level of severity of all impairment resulting from her service-connected right hand scar.  

Additionally, current treatment records relating to the right hand scar should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the record.

2.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from the right hand scar, to include any functional or neurological impairment in the right hand and wrist.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes, to include a complete description of any function or neurological impairment resulting from the right hand scar.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

